Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 was filed before the mailing of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for priority to PRO 63/020,279, effectively filed on May 5, 2020.

Claim Objection
Claims 15 and 19-20 are objected to because of the following informalities:
Claim 15 recites “wherein communicating passenger itinerary data indicative of the multi-modal transportation itinerary to a second user device associated with the second user based, at least in part, on the privilege level” at the first three lines of Claim 15. The absence of “is” preceding “based” in the recitation of “wherein communicating . . . to a second user . . . based [on] the privilege level . . . .” is a grammatical error.
Claim 19 recites “. . . cause the computing system to perform operation, the operations comprising:” in the fourth and fifth line of Claim 19. The use of “operation” (singular) in lieu of “operations” (plural) is a grammatical error.
Claim 20 recites “the second user is associated with a second user device that does not comprise . . .” at the second to last line of Claim 20. Claim 19, which is depended upon by Claim 20, recites “communicating passenger itinerary data . . . to a second user device associated with the second user” at the last two lines of Claim 20. Because both the “second user device” from Claim 19 and Claim 20 is associated with the “second user,” the “second user device” of Claim 20 is interpreted as the same “second user device” of Claim 19. Therefore, use of the article “a” in lieu of “the” preceding “second user device” in Claim 20 is a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 – Claims 1-10 and 19-20 recite a system (i.e. a machine or manufacture) and Claims 11-18 recite a method (i.e. a process). Thus, each claim of Claims 1-20, on its face and independently, is directed to, at least in part, one of the statutory categories of 35 USC 101. However, Claims 1-20 are directed to an abstract idea without significantly more. 
STEP 2A PRONG 1 – Independent Claim 1 recites the abstract idea of:
“obtaining a request for a transportation service that comprises at least an aerial transport of a first user, wherein the request is generated via a first user . . . associated with the first user;
generating a first multi-modal transportation itinerary for facilitating the aerial transport for the first user, the itinerary comprising at least a first transportation leg, a second transportation leg, and a third transportation leg; 
obtaining data indicative of a second user that is to travel with the first user for at least a portion of the first multi-modal transportation itinerary; 
determining a second multi-modal transportation itinerary for facilitating the aerial transport for the second user, wherein the second multi-modal transportation itinerary at least initially matches the first multi-modal transportation itinerary; and 
communicating passenger itinerary data indicative of the second multi-modal transportation itinerary to a second user . . . associated with the second user.”
These elements and limitations, under the broadest reasonable interpretation, covers (1) generating and obtaining a request for a transportation service, (2) generating a multi-modal transportation itinerary for facilitating satisfaction of the request, (3) obtaining data of second user, (4) determining a second multi-modal transportation itinerary for the second user, and (5) communicating passenger itinerary data to the second user, all of which is managing personal behavior by following rules and interacting between people by communicating information (i.e. obtaining the request, a travel itinerary, and communicating the travel itinerary) and commercial or legal interactions (i.e. the request for service and delivery of a service plan is a commercial interaction), which are methods of organizing human activity, an abstract idea, under MPEP 2106.04(a)(2)II. The mere the recitation of generic computer components (i.e. the “computing system,” “processors,” “non-transitory computer-readable media,” and the first and second user “device”) implementing the identified abstract idea and generally linking the use to a particular technological environment or field of use (i.e. the “transportation service” and “aerial transport”) does not take the claim out of the organizing human activity grouping. MPEP 2106.04(d). If a claim limitation, under its broadest reasonable interpretation, covers “managing personal behavior or relationships or interactions between people” and “commercial or legal interactions” but for the recitation of generic computer components and being generally linked to a particular technological environment or field of use, then it falls in the organizing human activity grouping of abstract ideas. MPEP 2106.04. Accordingly, Claim 1 recites an abstract idea.
STEP 2A PRONG 2 – This judicial exception is not integrated into a practical application because (1) the “computing system,” “processors,” “non-transitory computer-readable media,” and the first and second user “device” merely describe the use of generic computer components (Specification ¶170 shows that the processor can be “any suitable processing device.” ¶175 shows that the computing system is not limited to that shown in Fig. 10. See also ¶¶170-76) to execute the claimed functions, and therefore, is equivalent to a mere instruction to apply the abstract idea on a computer, MPEP 2106.05(f), and (2) the “transportation service” and “aerial transport” generally link the abstract idea to a particular field of use (i.e. multi-modal transportation services), MPEP 2106.05(h). The further limitations of the generic computer components to (1) store instructions that, when executed cause the computing system to perform operations and (2) obtain, generate, and communicate certain information are recited at a high-level of generality such that they amount to no more than mere instructions to apply the judicial exception using generic computer components, thus merely using the computer as a tool to implement the abstract idea. The elements of the “transportation service” and “aerial transport” do not provide specific limitations to the abstract idea (i.e. organizing human activity by planning and coordinating a multi-modal transportation service which includes an aerial transport leg), and therefore, merely confines the use of the abstract idea to a particular technological environment. MPEP 2106.05(h) (“[E]mploying generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient.”). These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
STEP 2B – The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the “computing system,” “processors,” “non-transitory computer-readable media,” the first and second user “device,” “transportation service,” and “aerial transport” amount to no more than mere instructions to apply the judicial exception using a generic computer component—using the computer as a tool to implement the abstract idea—to generally link the use of an abstract idea to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component to a particular technological environment or field of use cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Dependent Claims 2-10 recite the abstract idea of 
“obtaining, . . . via the second user . . . , a user update request for a change to the second multi-modal transportation itinerary for the second user” (Claim 2),
“updating, . . . , the second multi-modal transportation itinerary based, at least in part, on the user update request” (Claim 2),
“wherein the second user is associated with a privilege level indicative of a level of control over the second multi-modal transportation itinerary” (Claim 3),
“wherein the data indicative of the second user comprises priority data indicative of the privilege level associated with the second user” (Claim 4),
“wherein the priority data is set, via the first user . . . , by the first user” (Claim 5),
“wherein the user update request comprises at least one of supplemental itinerary data and itinerary modification data” (Claim 6),
“wherein the supplemental itinerary data is indicative of at least one of passenger preferences, passenger characteristics, passenger security information, passenger flexibility, or passenger feedback” (Claim 7),
“wherein the itinerary modification data is indicative of a new destination location for the second multi-modal transportation itinerary” (Claim 8),
“wherein the supplemental itinerary data is associated with a first threshold privilege level, and the itinerary modification data is associated with a second threshold privilege level” (Claim 9),
“wherein updating the second multi-modal transportation itinerary further comprises:” (Claim 10)
“identifying, . . . , the privilege level associated with the second user;” (Claim 10)
“determining, . . . , whether the privilege level is above the first threshold privilege level or the second threshold privilege level; and” (Claim 10)
“updating, . . . , the second multi-modal transportation itinerary based, at least in part, on the determination of whether the privilege level is above the first threshold privilege level or the second threshold privilege level” (Claim 10).
Dependent Claims 2-10, has been given the full two-prong analysis including analyzing the further elements and limitations, both individually and in combination. When analyzed individually and in combination, these claims are also held to be patent ineligible under 35 U.S.C. 101. The further limitations of Claims 2-10 fail to establish claims that are not directed to an abstract idea because the further limitations include (1) further obtaining requests and changing the itinerary and (2) that the user is associated with a privilege level set by the first user. Claims 2-10 does not claim elements beyond those claimed in Claim 1. The organization of the elements and limitations of Claims 2-10 fail to integrate an abstract idea into a practical application just as discussed above for Claim 1. Additionally, performing the abstract ideas of Claim 1 as recited in each of the elements and limitations of Claims 2-10, individually or in combination, does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field, just as discussed above regarding Claim 1. Therefore, Claims 2-10 amount to mere instructions to implement the abstract idea (1) using generic computer components—using the computer, in its ordinary capacity, as a tool to perform the abstract idea, (2) generally linked to a particular technology or field of use. Because claims that merely use a computer, in its ordinary capacity in a particular field of use, as a tool to perform the abstract idea cannot provide an inventive concept, the elements and limitations of Claims 2-10 fail to establish that the claims provide an inventive concept, just as in Claim 1. Therefore, Claims 2-10 fails the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.
STEP 2A PRONG 1 – Independent Claim 11 recites the abstract idea of “A . . . method comprising:”
“obtaining, . . . , a request for a transportation service that comprises at least an aerial transport of a first user, wherein the request is generated via a first user  . . . associated with the first user; 
generating, . . . , a multi-modal transportation itinerary for facilitating the aerial transport for the first user, the itinerary comprising at least a first transportation leg, a second transportation leg, and a third transportation leg; 
obtaining, . . . , data indicative of a second user associated with the first user, wherein the data indicative of the second user comprises a privilege level associated with the second user; 
associating, . . . , the second user with the multi-modal transportation itinerary; and 
communicating, . . . , passenger itinerary data indicative of the multi-modal transportation itinerary to a second user  . . . associated with the second user based, at least in part, on the privilege level associated with the second user.
These elements and limitations, under the broadest reasonable interpretation, covers (1) generating and obtaining a request for a transportation service, (2) generating a multi-modal transportation itinerary for facilitating satisfaction of the request, (3) obtaining data of second user, (4) associating second user with first user and with the itinerary, and (5) communicating passenger itinerary data to the second user, all of which is managing personal behavior by following rules and interacting between people by communicating information (i.e. obtaining the request, a travel itinerary, associating users with each other and with itineraries, and communicating the travel itinerary) and commercial or legal interactions (i.e. the request for service and delivery of a service plan is a commercial interaction), which are methods of organizing human activity, an abstract idea, under MPEP 2106.04(a)(2)II. The mere the recitation of generic computer components (i.e. the “computing system,” “computing devices,” and the first and second user “device”) implementing the identified abstract idea and generally linking the use to a particular technological environment or field of use (i.e. the “transportation service” and “aerial transport”) does not take the claim out of the organizing human activity grouping. MPEP 2106.04(d). If a claim limitation, under its broadest reasonable interpretation, covers “managing personal behavior or relationships or interactions between people” and “commercial or legal interactions” but for the recitation of generic computer components and being generally linked to a particular technological environment or field of use, then it falls in the organizing human activity grouping of abstract ideas. MPEP 2106.04. Accordingly, Claim 11 recites an abstract idea.
STEP 2A PRONG 2 – This judicial exception is not integrated into a practical application because (1) the “computing system,” “computing devices,” and the first and second user “device” merely describe the use of generic computer components to execute the claimed functions, and therefore, is equivalent to a mere instruction to apply the abstract idea on a computer, MPEP 2106.05(f), and (2) the “transportation service” and “aerial transport” generally link the abstract idea to a particular field of use (i.e. multi-modal transportation services), MPEP 2106.05(h). The further limitations of the generic computer components to (1) implement the method and (2) obtain, generate, and communicate certain information are recited at a high-level of generality such that they amount to no more than mere instructions to apply the judicial exception using generic computer components, thus merely using the computer as a tool to implement the abstract idea. The elements of the “transportation service” and “aerial transport” do not provide specific limitations to the abstract idea (i.e. organizing human activity by planning and coordinating a multi-modal transportation service which includes an aerial transport leg), and therefore, merely confines the use of the abstract idea to a particular technological environment. MPEP 2106.05(h) (“[E]mploying generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient.”). These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
STEP 2B – The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the “computing system,” “computing devices,” the first and second user “device,” “transportation service,” and “aerial transport” amount to no more than mere instructions to apply the judicial exception using a generic computer component—using the computer as a tool to implement the abstract idea—to generally link the use of an abstract idea to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component to a particular technological environment or field of use cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Dependent Claims 12-18 recite the abstract idea of 
“obtaining, . . . , a user update request for a change to the multi-modal transportation itinerary” (Claim 12),
“updating, . . . , the multi-modal transportation itinerary based, at least in part, on the user update request” (Claim 12),
“wherein the second user is a passenger of the multi-modal transportation service that is to travel with the first user for at least a portion of the multi-modal transportation” (Claim 13),
“wherein the first user and the second user are associated the same multi-modal transportation itinerary” (Claim 13),
“identifying, . . . , the privilege level associated with the second user” (Claim 14),
“updating, . . . , the multi-modal transportation itinerary based, at least in part, on the privilege level associated with the second user” (Claim 14),
“wherein communicating passenger itinerary data indicative of the multi-modal transportation itinerary to a second user  . . . associated with the second user based, at least in part, on the privilege level associated with the second user comprises:” (Claim 15)
“identifying, . . . , the privilege level associated with the second user;” (Claim 15)
“generating, by the computing system, the passenger itinerary data based, at least in part, on the privilege level associated with the second user; and” (Claim 15),
communicating, by the computing system, the passenger itinerary data to the second user device” (Claim 15),
“communicating, . . . , user itinerary data to the first user device associated with the first user” (Claim 16).
wherein the passenger itinerary data provides less information of the multi-modal transportation itinerary than the user itinerary data.  .  (Claim 17)
wherein the passenger itinerary data comprises an indication of the second user within a representation of the multi-modal transportation itinerary.  .  (Claim 18)
Dependent Claims 12-18, has been given the full two-prong analysis including analyzing the further elements and limitations, both individually and in combination. When analyzed individually and in combination, these claims are also held to be patent ineligible under 35 U.S.C. 101. The further limitations of Claims 12-18 fail to establish claims that are not directed to an abstract idea because the further limitations include (1) further obtaining requests and changing the itinerary and (2) that the user is associated with a privilege level set by the first user. Claims 12-18 does not claim elements beyond those claimed in Claim 11. The organization of the elements and limitations of Claims 12-18 fail to integrate an abstract idea into a practical application just as discussed above for Claim 11. Additionally, performing the abstract ideas of Claim 11 as recited in each of the elements and limitations of Claims 12-18, individually or in combination, does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field, just as discussed above regarding Claim 11. Therefore, Claims 12-18 amount to mere instructions to implement the abstract idea (1) using generic computer components—using the computer, in its ordinary capacity, as a tool to perform the abstract idea, (2) generally linked to a particular technology or field of use. Because claims that merely use a computer, in its ordinary capacity in a particular field of use, as a tool to perform the abstract idea cannot provide an inventive concept, the elements and limitations of Claims 12-18 fail to establish that the claims provide an inventive concept, just as in Claim 11. Therefore, Claims 12-18 fails the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.
Claim 19 recites elements and limitations included in the elements and limitations of Claims 1 and 11. Therefore, Claim 19 is rejected under 35 U.S.C. 101, just as of Claims 1 and 11 are rejected under 35 U.S.C. 101 discussed above.
Dependent Claim 20 recites recite the abstract idea that
“the first user is associated with a first user . . . comprising a software application for a transportation platform configured to fulfill and plan a multi-modal service running on the first user . . . ; and”
“the second user is associated with a second user . . . that does not comprise a software application for the transportation platform.”
Dependent Claim 20, has been given the full two-prong analysis including analyzing the further elements and limitations, both individually and in combination. When analyzed individually and in combination, this claim is also held to be patent ineligible under 35 U.S.C. 101. The further limitations of Claim 20 fail to establish claims that are not directed to an abstract idea because the further limitations include a software application configured to fulfill and plan the service. The additional elements of Claim 20 (i.e. the first and second “user device”) are merely generic computer components just as discussed in Claim 1. The organization of the elements and limitations of Claim 20 fail to integrate an abstract idea into a practical application just as discussed above for Claims 1, 11, and 19. Additionally, performing the abstract ideas of Claim 19 as recited in each of the elements and limitations of Claim 20, individually or in combination, does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field, just as discussed above regarding Claims 1, 11, and 19. Therefore, Claim 20 amount to mere instructions to implement the abstract idea (1) using generic computer components—using the computer, in its ordinary capacity, as a tool to perform the abstract idea, and (2) generally linked to a particular technology or field of use. Because the claims merely use a computer, in its ordinary capacity in a particular field of use, as a tool to perform the abstract idea cannot provide an inventive concept, the elements and limitations of Claim 20 fail to establish that the claims provide an inventive concept, just as in Claims 1, 11, and 19. Therefore, Claim 20 fails the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US-20110213833-A1 (“Marcken”).
Regarding Claim 1, Marcken teaches the “A computing system comprising: one or more processors; and one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the computing system to perform operations” (Fig. 1 and ¶¶24-26 show a “server type of computer system 12 implement[ing] a travel planning system (TPS)” and a “web server 16.” Claims 19 and 32 use computer storage and a processor.), the operations comprising:
“obtaining a request for a transportation service that comprises at least an aerial transport of a first user” (Fig. 1 and ¶25 shows “The client 11 sends an MPMR query to the web server 16 or directly to the travel planning system (TPS) 12.” Fig. 2 step 42 and ¶36 show receiving initial travel query (i.e. a request for a transportation service).), 
“wherein the request is generated via a first user device associated with the first user”(¶¶212-13 show that “it may be desirable for multiple display programs run simultaneously in different locations, each display program displaying data focused on a different passenger-group” (i.e. every user can interface with the system) and “it may be desirable for a single passenger to pose the MPMR query and receive the results, but for that passenger to make the results available for viewing by other passengers” (i.e. only one user can wholly interface with the system, other users may merely have read authority). ¶213 further shows that it may be desirable to enable subsequent user’s to annotate via “comments.”);
“generating a first multi-modal transportation itinerary for facilitating the aerial transport for the first user, the itinerary comprising at least a first transportation leg, a second transportation leg, and a third transportation leg” (The broadest reasonable interpretation of an “itinerary” includes (1) booked and/or unbook travel schedule and (2) places and times of a broad degree of detail (i.e. hour/day/month/year… and airport/city/country/continent…). Fig. 6 step 79 and ¶55 shows that the solutions (i.e. transportation itinerary) are reported to client 11. ¶26 shows that a solution results as an answer being sent back to the client. ¶2 shows that an “answer” includes flight and price information. ¶220 shows that travel planning can be multi-modal (i.e. “mixed car and bus and train and air travel planning.”); 
“obtaining data indicative of a second user that is to travel with the first user for at least a portion of the first multi-modal transportation itinerary” (Fig. 2 Step 46 and ¶¶35-37 shows that a second passenger group (see ¶31 defining passenger group as “a group of one or more passengers that have the same travel requirements and travel together for their entire trip.” Therefore a “passenger group” could be a single unique passenger.) enter their travel requirements. The second passenger group in the examples of Fig. 4A-5 shows shared travel with first passenger group.); 
“determining a second multi-modal transportation itinerary for facilitating the aerial transport for the second user” (The broadest reasonable interpretation of an “itinerary” includes (1) booked and/or unbook travel schedule and (2) places and times of a broad degree of detail (i.e. hour/day/month/year… and airport/city/country/continent…). Therefore, the determination (i.e. actualization or realization – the determination of existence) of “determining” (i.e. ascertaining) an “itinerary” could be based on (1) received input from a second user, (2) results of a search for flights, (3) booking of flights, or any subsequent step between receiving user input and the flight which includes a determination. Fig. 6 and ¶55 shows “receiving a list of solutions for each passenger group 74” and “report joint solutions to requester 79.”) “wherein the second multi-modal transportation itinerary at least initially matches the first multi-modal transportation itinerary” (¶29 and ¶38 shows that the form of a second passenger is “pre-populated” or “initialized” with the first passenger’s entries. See Fig. 4A-4B.); and 
“communicating passenger itinerary data indicative of the second multi-modal transportation itinerary to a second user device associated with the second user” (Fig. 6 step 79 and ¶55 shows that the solutions (i.e. transportation itinerary) are reported to client 11. ¶26 shows that a solution results as an answer being sent back to the client. ¶2 shows that an “answer” includes flight and price information. ¶¶199-212 show that Fig. 14-16 illustrate possible “presentation interface[s]” that communicate itinerary information. Because ¶24 shows that the clients communicates with the computer system via the internet, the client must use a device capable of communicating via the internet (i.e. a user device). ¶¶212-13 shows communication to a second user device.).
Regarding Claim 19, Claim 19 recites elements and limitations substantially similar to the elements and limitations of Claim 1. Because Marcken teaches the elements and limitations of Claim 1 as discussed above, Marcken teaches the elements and limitations of Claim 19. Marcken further teaches the limitations of Claim 19 that are beyond those of Claim 1 as follows:
obtaining, . . . , data indicative of a second user associated with the first user , “from the first user device” (¶44 shows that a single user enters the request.) and
“associating the second user with the multi-modal transportation itinerary” (¶¶24-26 and Fig. 5 show the second user’s data being apart of a single transportation itinerary (i.e. “MPMR query”).).
Regarding Claim 20, Marcken teaches “The computing system of claim 19” as discussed above. Marcken further teaches
“the first user is associated with a first user device comprising a software application for a transportation platform configured to fulfill and plan a multi-modal service running on the first user device” (The broadest reasonable interpretation of read in light of the specification of this limitation is such that (1) the software application is “configured to fulfill and plan a multi-modal service” and (2) the software application is “running on the first user device.” This limitation is not interpreted as limiting the fulfillment and planning of the service to being exclusively performed on the user device. The broadest reasonable interpretation of being “configured to fulfill and plan a multi-modal service” includes merely enabling the user access a webpage “configured to fulfill and plan a multi-modal service” on a web browser “running on the first user device.” ¶44 shows that a single user enters the request. ¶24 and Fig. 1 shows that user can utilize the system via the “Internet 14 through a web server 16.” A software application must be used in order to use the “Internet 14 through a web server 16.”); and 
“the second user is associated with a second user device that does not comprise a software application for the transportation platform” (¶44 shows that a single user enters the request. ¶¶24-26 and Fig. 5 show the second user’s data being apart of a single transportation itinerary (i.e. “MPMR query”). ¶¶19-21 and Fig. 3-5 show the user interface used to create an MRMP query. ¶¶212-13 and Fig. 14-16 show a user “presentation” interface, different than those of Fig. 3-5, that enables the second user to interface with the system. Because the second user accesses the “presentation” interface, and not the query creation interface, the software used to access the presentation interface is separate software then used to create a query.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-8, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over US--20110213833-A1 (“Marcken”) in view of US-20060206363-A1 ("Gove"). 
Regarding Claim 2, Marcken teaches “The computing system of claim 1” as shown above.
Marcken does not teach:
“obtaining, by the computing system via the second user device, a user update request for a change to the second multi-modal transportation itinerary for the second user; and 
updating, by the computing system, the second multi-modal transportation itinerary based, at least in part, on the user update request.”  
Gove teaches:
“obtaining, by the computing system via the second user device, a user update request for a change to the second multi-modal transportation itinerary for the second user” (Fig. 2 and ¶¶61-62 shows an iterative process for determining a trip before “trip coordination.” Fig. 3 and ¶¶71-75 show a “Booking / Coordinating Trip” process which includes to option of each individual submitting a “counter proposal” to the group generated by the “Research / Trip Selection” process of Fig. 2. ¶30 shows “the system can follow up with everyone automatically and allow each member (optional) to make/suggest changes and follow a systematized reiterative process to agree on the group trip.” ¶62 show that changes can be made at the group level or individual level. ¶72 shows “Once the user is contacted, the user has the primary options to confirm reservation (add payment information), make changes personal reservation (add payment Information), wait, set personal conditions, or decline. In addition, members can make changes, research, simulate the trip, by jumping to the research/trip selection software tool, and make a “Counter proposal” to the group and seek confirmation.” Therefore, users can submit changes at step 209 of the “Booking / Coordinating Trip”  process of Fig. 2 and at step 313 of the “Research / Trip Selection” process of Fig. 3.); and
“updating, by the computing system, the second multi-modal transportation itinerary based, at least in part, on the user update request” (¶62 and Fig. 2 show that changes are “made” during the iterative process until the itinerary is selected. ¶72 show that users can make changes to their individual itinerary. Fig. 4 and ¶72 show that changes to the group itinerary can be suggested and approved via vote.).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gove with Marcken because Gove teaches that enabling the user to update their itinerary in accordance with Gove enhances user experience (¶¶28-32 shows that the group reservation processes, which involves updating an itinerary saves time and money in the trip coordination.). Thus, combining Gove with Marcken furthers the interest taught in Gove, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 3, Marcken and Gove teach “The computing system of claim 2” as shown above.
Marcken does not teach that “the second user is associated with a privilege level indicative of a level of control over the second multi-modal transportation itinerary.”
Gove further teaches that “the second user is associated with a privilege level indicative of a level of control over the second multi-modal transportation itinerary” (¶78 teaches a distinction between “coordinator profiles” (i.e. users with higher privileges such as the group trip planner) and “individual profiles.”). ¶29 shows “The coordinator can set up the trip, the system can book the trip immediately, or, it can hold the reservation until the members (All, %, key personnel) have committed directly to the system via email, phone or instant message.” ¶29 shows implementations (1) where the coordinator sets up and books the trip immediately (i.e. without input from other passengers, thus the passenger’s having no “privilege” to modify the plan) and (2) where the coordinator sets up the trip and it is not booked until each member or key personnel have committed (i.e. members have ability to commit or not to commit, which is a higher “privilege,” further in situation where certain key members are necessary, the key members have the “privilege” to cancel the entire trip by not committing). Further, ¶30 shows that this process can be performed iteratively, where “the system can follow up with everyone automatically and allow each member (optional) to make/suggest changes.” In the midst of this iterative process, members could be categorized as those who have already submitted a response (i.e. no longer have the “privilege” to affect the group plan) and members who have not yet submitted a response (i.e. members that have the “privilege” to submit feedback that affects the group plan). See Claim 13 which shows “a user may change individual itineraries at the detailed level, independent from group itinerary and said changes are rolled up to the group summary level.” Therefore, Gove teaches at least the following privilege levels: (1) the second user has a lower privilege level than the coordinator, (2) the second user could be identified as “key personnel,” or (3) having the privilege of providing feedback in the iterative process (which changes upon providing feedback).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gove with Marcken because Gove teaches that enabling the user to update their itinerary in accordance with Gove enhances user experience (¶¶28-32 shows that the group reservation processes, which involves updating an itinerary saves time and money in the trip coordination.). Thus, combining Gove with Marcken furthers the interest taught in Gove, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 6, Marcken and Gove teach “The computing system of claim 3” as shown above.
 Marcken does not teaches that “the user update request comprises at least one of supplemental itinerary data and itinerary modification data.”
Gove teaches that “the user update request comprises at least one of supplemental itinerary data and itinerary modification data” (Fig. 2 and ¶¶61-62 shows an iterative process for determining a trip before “trip coordination.” Fig. 3 and ¶¶71-75 show a “Booking / Coordinating Trip” process which includes to option of each individual submitting a “counter proposal” to the group generated by the “Research / Trip Selection” process of Fig. 2. Claim 12 shows “ a user may reiterate the process, change preference items and perform a new search to create new group itineraries.” Claim 13 shows “a user may change individual itineraries at the detailed level, independent from group itinerary and said changes are rolled up to the group summary level.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gove with Marcken because Gove teaches that enabling the user to update their itinerary in accordance with Gove enhances user experience (¶¶28-32 shows that the group reservation processes, which involves updating an itinerary saves time and money in the trip coordination.). Thus, combining Gove with Marcken furthers the interest taught in Gove, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 7, Marcken and Gove teach “The computing system of claim 6” as shown above.
Marcken further teaches that “[certain user input] is indicative of at least one of passenger preferences, passenger characteristics, passenger security information, passenger flexibility, or passenger feedback” (Fig. 5 and ¶47 show that user enters travel “requirements” or “preferences” regarding group travel, like wanting to arrive at the same airport. ¶48 shows that a single member of a passenger group can enter the passenger information (i.e. adult, senior, child, etc) instead of each individual member of the passenger group.).
Marcken does not teach that “the supplemental itinerary data is indicative of at least one of passenger preferences, passenger characteristics, passenger security information, passenger flexibility, or passenger feedback.”
Gove teaches that “the supplemental itinerary data is indicative of at least one of passenger preferences, passenger characteristics, passenger security information, passenger flexibility, or passenger feedback” ( Claim 12 shows “ a user may reiterate the process, change preference items and perform a new search to create new group itineraries.” Claim 13 shows “a user may change individual itineraries at the detailed level, independent from group itinerary and said changes are rolled up to the group summary level.” ¶61 shows “The synchronization preferences can be made at the group level (All members must arrive within 2 hours of each other), or at the individual level (Hotel preferences, Auto Preferences, extra days for certain members, amount of time willing to commit for trip, etc.).” Fig. 2 step 209 shows that after receiving preliminary search results, user can “change individual or group level itineraries” before the search process is reiterated. ¶72 shows “Once the user is contacted, the user has the primary options to confirm reservation (add payment information), make changes personal reservation (add payment Information), wait, set personal conditions, or decline. In addition, members can make changes, research, simulate the trip, by jumping to the research/trip selection software tool, and make a ‘Counter proposal’ to the group and seek confirmation.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gove with Marcken because Gove teaches that enabling the user to update their itinerary in accordance with Gove enhances user experience (¶¶28-32 shows that the group reservation processes, which involves updating an itinerary saves time and money in the trip coordination.). Thus, combining Gove with Marcken furthers the interest taught in Gove, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 8, Marcken and Gove teach “The computing system of claim 6” as shown above.
Marcken further teaches that “[certain user input] is indicative of a new destination location for the second multi-modal transportation itinerary” (Fig. 4A-4C and ¶¶44-46 show that a second passenger group enters a new destination (i.e. flying DFW-NYC and then flying directly back NYC-DFW, not via SFO. Therefore, Marcken teaches that changing an itinerary can include changing a new destination. ¶31 shows that without the change in destination, the second passenger group would be a part of the first passenger group because ¶31 defines “passenger group” as “a group of one or more passengers that have the same travel requirements and travel together for their entire trip.”).
Marcken does not teach that “the itinerary modification data is indicative of a new destination location for the second multi-modal transportation itinerary.”
Gove teaches “the itinerary modification data is indicative of a new destination location for the second multi-modal transportation itinerary” (Claim 13 shows “a user may change individual itineraries at the detailed level, independent from group itinerary and said changes are rolled up to the group summary level.” ¶61 shows that the destination can be entered in an iteration of the “research / Trip Selection” process of Fig. 2 or the system may determine the destination based on optimization parameters. Fig. 2 step 209 shows that after receiving preliminary search results, user can “change individual or group level itineraries” before the search process is reiterated. ¶72 shows “Once the user is contacted, the user has the primary options to confirm reservation (add payment information), make changes personal reservation (add payment Information), wait, set personal conditions, or decline. In addition, members can make changes, research, simulate the trip, by jumping to the research/trip selection software tool, and make a ‘Counter proposal’ to the group and seek confirmation.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gove with Marcken because Gove teaches that enabling the user to update their itinerary in accordance with Gove enhances user experience (¶¶28-32 shows that the group reservation processes, which involves updating an itinerary saves time and money in the trip coordination.). Thus, combining Gove with Marcken furthers the interest taught in Gove, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 11, Marcken teaches “A computer-implemented method” (Fig. 1 and ¶¶24-26 show a “server type of computer system 12 implement[ing] a travel planning system (TPS)” and a “web server 16.” Claims 19 and 32 use computer storage and a processor.) comprising:
“obtaining, by a computing system comprising one or more computing devices, a request for a transportation service that comprises at least an aerial transport of a first user” (Fig. 1 and ¶25 shows “The client 11 sends an MPMR query to the web server 16 or directly to the travel planning system (TPS) 12.” Fig. 2 step 42 and ¶36 show receiving initial travel query (i.e. a request for a transportation service), 
“wherein the request is generated via a first user device associated with the first user” (¶¶212-13 show that “it may be desirable for multiple display programs run simultaneously in different locations, each display program displaying data focused on a different passenger-group” (i.e. every user can interface with the system) and “it may be desirable for a single passenger to pose the MPMR query and receive the results, but for that passenger to make the results available for viewing by other passengers” (i.e. only one user can wholly interface with the system, other users may merely have read authority). ¶213 further shows that it may be desirable to enable subsequent user’s to annotate via “comments.”);
“generating, by the computing system, a multi-modal transportation itinerary for facilitating the aerial transport for the first user, the itinerary comprising at least a first transportation leg, a second transportation leg, and a third transportation leg” (The broadest reasonable interpretation of an “itinerary” includes (1) booked and/or unbook travel schedule and (2) places and times of a broad degree of detail (i.e. hour/day/month/year… and airport/city/country/continent…). Fig. 6 step 79 and ¶55 shows that the solutions (i.e. transportation itinerary) are reported to client 11. ¶26 shows that a solution results as an answer being sent back to the client. ¶2 shows that an “answer” includes flight and price information. ¶220 shows that travel planning can be multi-modal (i.e. “mixed car and bus and train and air travel planning.”);
“obtaining, by the computing system from the first user device, data indicative of a second user associated with the first user . . .” (Fig. 2 Step 46 and ¶¶35-37 shows that a second passenger group (see ¶31 defining passenger group as “a group of one or more passengers that have the same travel requirements and travel together for their entire trip.” Therefore a “passenger group” could be a single unique passenger.) enter their travel requirements. The second passenger group in the examples of Fig. 4A-5 shows shared travel with first passenger group.);
“associating, by the computing system, the second user with the multi-modal transportation itinerary” (¶¶24-26 and Fig. 5 show the second user’s data being apart of a single transportation itinerary (i.e. “MPMR query”).); and
“communicating, by the computing system, passenger itinerary data indicative of the multi-modal transportation itinerary to a second user device associated with the second user . . .” (Fig. 6 step 79 and ¶55 shows that the solutions (i.e. transportation itinerary) are reported to client 11. ¶26 shows that a solution results as an answer being sent back to the client. ¶2 shows that an “answer” includes flight and price information. ¶¶199-212 show that Fig. 14-16 illustrate possible “presentation interface[s]” that communicate itinerary information. Because ¶24 shows that the clients communicates with the computer system via the internet, the client must use a device capable of communicating via the internet (i.e. a user device). ¶¶212-13 shows communication to a second user device.) “based, at least in part, on [user viewing settings]” (¶¶212-13 show that “it may be desirable for multiple display programs run simultaneously in different locations, each display program displaying data focused on a different passenger-group” (i.e. every user can interface with the system) and “it may be desirable for a single passenger to pose the MPMR query and receive the results, but for that passenger to make the results available for viewing by other passengers” (i.e. only one user can wholly interface with the system, other users may merely have read authority). ¶213 further shows that it may be desirable to enable subsequent user’s to annotate via “comments.”).
Marcken does not teach that 
“wherein the data indicative of the second user comprises a privilege level associated with the second user” and
“[user viewing settings are] based, at least in part, on the privilege level associated with the second user.”
Gove teaches that
“wherein the data indicative of the second user comprises a privilege level associated with the second user” (¶78 teaches a distinction between “coordinator profiles” (i.e. users with higher privileges such as the group trip planner) and “individual profiles.”). ¶29 shows “The coordinator can set up the trip, the system can book the trip immediately, or, it can hold the reservation until the members (All, %, key personnel) have committed directly to the system via email, phone or instant message.” ¶29 shows implementations (1) where the coordinator sets up and books the trip immediately (i.e. without input from other passengers, thus the passenger’s having no “privilege” to modify the plan) and (2) where the coordinator sets up the trip and it is not booked until each member or key personnel have committed (i.e. members have ability to commit or not to commit, which is a higher “privilege,” further in situation where certain key members are necessary, the key members have the “privilege” to cancel the entire trip by not committing). Further, ¶30 shows that this process can be performed iteratively, where “the system can follow up with everyone automatically and allow each member (optional) to make/suggest changes.” In the midst of this iterative process, members could be categorized as those who have already submitted a response (i.e. no longer have the “privilege” to affect the group plan) and members who have not yet submitted a response (i.e. members that have the “privilege” to submit feedback that affects the group plan). See Claim 13 which shows “a user may change individual itineraries at the detailed level, independent from group itinerary and said changes are rolled up to the group summary level.” Therefore, Gove teaches at least the following privilege levels: (1) the second user has a lower privilege level than the coordinator, (2) the second user could be identified as “key personnel,” or (3) having the privilege of providing feedback in the iterative process (which changes upon providing feedback).) and
“[user viewing settings are] based, at least in part, on the privilege level associated with the second user” (As shown above, ¶¶29-30 and ¶72 teach at least three types of privilege levels. These privileges determine the user’s ability to view/interface with the system.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gove with Marcken because Gove teaches that enabling the user to update their itinerary in accordance with Gove enhances user experience (¶¶28-32 shows that the group reservation processes, which involves updating an itinerary saves time and money in the trip coordination.). Thus, combining Gove with Marcken furthers the interest taught in Gove, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 12, Marcken and Gove teach “The computer-implemented method of claim 11” as shown above.
Marcken does not teach that
“obtaining, by the computing system via the second user device, a user update request for a change to the multi-modal transportation itinerary; and 
updating, by the computing system, the multi-modal transportation itinerary based, at least in part, on the user update request.”
Gove further teaches
“obtaining, by the computing system via the second user device, a user update request for a change to the multi-modal transportation itinerary” (Fig. 2 and ¶¶61-62 shows an iterative process for determining a trip before “trip coordination.” Fig. 3 and ¶¶71-75 show a “Booking / Coordinating Trip” process which includes to option of each individual submitting a “counter proposal” to the group generated by the “Research / Trip Selection” process of Fig. 2. ¶30 shows “the system can follow up with everyone automatically and allow each member (optional) to make/suggest changes and follow a systematized reiterative process to agree on the group trip.” ¶62 show that changes can be made at the group level or individual level. ¶72 shows “Once the user is contacted, the user has the primary options to confirm reservation (add payment information), make changes personal reservation (add payment Information), wait, set personal conditions, or decline. In addition, members can make changes, research, simulate the trip, by jumping to the research/trip selection software tool, and make a “Counter proposal” to the group and seek confirmation.” Therefore, users can submit changes at step 209 of the “Booking / Coordinating Trip”  process of Fig. 2 and at step 313 of the “Research / Trip Selection” process of Fig. 3.); and 
“updating, by the computing system, the multi-modal transportation itinerary based, at least in part, on the user update request” (¶62 and Fig. 2 show that changes are “made” during the iterative process until the itinerary is selected. ¶72 show that users can make changes to their individual itinerary. Fig. 4 and ¶72 show that changes to the group itinerary can be suggested and approved via vote.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gove with Marcken because Gove teaches that enabling the user to update their itinerary in accordance with Gove enhances user experience (¶¶28-32 shows that the group reservation processes, which involves updating an itinerary saves time and money in the trip coordination.). Thus, combining Gove with Marcken furthers the interest taught in Gove, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 13, Marcken and Gove teach “The computer-implemented method of claim 12” as shown above.
Marcken further teaches “the second user is a passenger of the multi-modal transportation service that is to travel with the first user for at least a portion of the multi-modal transportation, and wherein the first user and the second user are associated the same multi-modal transportation itinerary” (¶¶24-26 and Fig. 5 show the second user’s data being apart of a single transportation itinerary (i.e. “MPMR query”). ¶30 and Fig. 5 show that users would share at least one flight together.). 
Regarding Claim 14, Marcken and Gove teach “The computer-implemented method of claim 12” as shown above.
Marcken does not teach that “updating the multi-modal transportation itinerary further comprises: identifying, by the computing system, the privilege level associated with the second user; and updating, by the computing system, the multi-modal transportation itinerary based, at least in part, on the privilege level associated with the second user.”
Gove teaches that “updating the multi-modal transportation itinerary further comprises:”
“identifying, by the computing system, the privilege level associated with the second user” (As discussed above regarding Claim 11, “Gove [¶¶29-30 and ¶78] teaches at least the following privilege levels: (1) the second user has a lower privilege level than the coordinator, (2) the second user could be identified as “key personnel,” or (3) having the privilege of providing feedback in the iterative process (which changes upon providing feedback).” In order to utilize the privilege level, the privilege level must be identified.); and 
“updating, by the computing system, the multi-modal transportation itinerary based, at least in part, on the privilege level associated with the second user” (As discussed above regarding Claim 11, “Gove [¶¶29-30 and ¶78] teaches at least the following privilege levels: (1) the second user has a lower privilege level than the coordinator, (2) the second user could be identified as “key personnel,” or (3) having the privilege of providing feedback in the iterative process (which changes upon providing feedback).” ¶¶29-30 and ¶78 show that the ability of the second user to update the second user’s itinerary is based the second user’s privilege level. ¶62 and Fig. 2 show that changes are “made” during the iterative process until the itinerary is selected. ¶72 show that users can make changes to their individual itinerary. Fig. 4 and ¶72 show that changes to the group itinerary can be suggested and approved via vote.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gove with Marcken because Gove teaches that enabling the user to update their itinerary in accordance with Gove enhances user experience (¶¶28-32 shows that the group reservation processes, which involves updating an itinerary saves time and money in the trip coordination.). Thus, combining Gove with Marcken furthers the interest taught in Gove, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 15, Marcken and Gove teach “The computer-implemented method of claim 12” as shown above.
Marcken teaches that that communicating passenger itinerary data indicative of the multi-modal transportation itinerary to a second user device associated with the second user based, at least in part, on the privilege level associated with the second user comprises:
“communicating, by the computing system, the passenger itinerary data to the second user device” (¶¶212-13 show that “it may be desirable for multiple display programs run simultaneously in different locations, each display program displaying data focused on a different passenger-group” (i.e. every user can interface with the system) and “it may be desirable for a single passenger to pose the MPMR query and receive the results, but for that passenger to make the results available for viewing by other passengers” (i.e. only one user can wholly interface with the system, other users may merely have read authority). ¶213 further shows that it may be desirable to enable subsequent user’s to annotate via “comments.”)
Marcken does not teach:
“identifying, by the computing system, the privilege level associated with the second user” and
“generating, by the computing system, the passenger itinerary data based, at least in part, on the privilege level associated with the second user.”
Gove teaches
“identifying, by the computing system, the privilege level associated with the second user” (As discussed above regarding Claim 11, “Gove [¶¶29-30 and ¶78] teaches at least the following privilege levels: (1) the second user has a lower privilege level than the coordinator, (2) the second user could be identified as “key personnel,” or (3) having the privilege of providing feedback in the iterative process (which changes upon providing feedback).” In order to base the communication on privilege level, the privilege level must be identified.) and
“generating, by the computing system, the passenger itinerary data based, at least in part, on the privilege level associated with the second user” (As discussed above regarding Claim 11, “Gove [¶¶29-30 and ¶78] teaches at least the following privilege levels: (1) the second user has a lower privilege level than the coordinator, (2) the second user could be identified as “key personnel,” or (3) having the privilege of providing feedback in the iterative process (which changes upon providing feedback).” During at least the iterative process discussed in ¶¶29-30 and shown in Fig. 2, the passenger itinerary data is generated based on whether or not the passenger has provided necessary feedback (i.e. the passengers privilege level).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gove with Marcken because Gove teaches that enabling the user to update their itinerary in accordance with Gove enhances user experience (¶¶28-32 shows that the group reservation processes, which involves updating an itinerary saves time and money in the trip coordination.). Thus, combining Gove with Marcken furthers the interest taught in Gove, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 16, Marcken and Gove teach “The computer-implemented method of claim 15” as shown above. Marcken further teaches “communicating, by the computing system, user itinerary data to the first user device associated with the first user” (¶¶199-204 and Fig. 14-15 show communicating itinerary information to users including details of the joint itinerary. ¶201 shows that “given the complexity of joint solutions, it may also be desirable to hide detailed information.”).
Regarding Claim 17, Marcken and Gove teach “The computer-implemented method of claim 16” as shown above. Marcken further teaches that “the passenger itinerary data provides less information of the multi-modal transportation itinerary than the user itinerary data” (¶206 and Fig. 16 shows a user interface that only shows the individual solution, without displaying the entire joint solution.). 
Regarding Claim 18, Marcken and Gove teach “The computer-implemented method of claim 11” as shown above.
Marcken further teaches that “the passenger itinerary data comprises an indication of the second user within a representation of the multi-modal transportation itinerary” (¶¶24-26 and ¶30 and Fig. 5 show the second user’s data being apart of a single transportation itinerary (i.e. “MPMR query”). ¶30 and Fig. 5 show that users are apart of would share at least one flight together. ¶ 23, ¶¶202-13, and Fig. 14-16 show user interfaces showing the second user’s itinerary within a representation of the entire group itinerary.).
Claim 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US-20110213833-A1 (“Marcken”) in view of US-20060206363-A1 ("Gove") and US-20180156621-A1 (“Suzuki”).
Regarding Claim 4, Marcken and Gove teach “The computing system of claim 3” as shown above.
Marcken and Gove do not teach that “the data indicative of the second user comprises priority data indicative of the privilege level associated with the second user.”
Suzuki teaches “the data indicative of the second user comprises priority data indicative of the privilege level associated with the second user” (Fig. 19 and ¶100 shows a social relation (i.e. “privilege”) level. ¶101 shows “The level of trip-related privilege may be determined in view of various conditions such as age, sex, family structure, or the like of the user.” ¶111 shows “a trip can be efficiently proposed by first providing a trip proposal to the user having the relatively high privilege.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gove with Marcken because Gove teaches that enabling the user to update their itinerary in accordance with Gove enhances user experience (¶¶28-32 shows that the group reservation processes, which involves updating an itinerary saves time and money in the trip coordination.). Thus, combining Gove with Marcken furthers the interest taught in Gove, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Suzuki with Marcken and Gove because Suzuki teaches that utilizing hierarchal relationships to establish a privilege level promotes efficiency by decreasing rejected itineraries, requiring further iterations to be accepted (¶¶82-89 and ¶¶105-06). Thus, combining Suzuki with Marcken and Gove furthers the interest taught in Suzuki, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 5, Marcken, Gove, and Suzuki teach “The computing system of claim 4” as shown above.
Marcken and Gove do not teach that “the priority data is set, via the first user device, by the first user.”
Suzuki further teaches that “the priority data is set, via the first user device, by the first user.” (Fig. 19 and ¶100 shows that social relation (i.e. “privilege”) level is based on data received from “mobile information terminal 200.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gove with Marcken because Gove teaches that enabling the user to update their itinerary in accordance with Gove enhances user experience (¶¶28-32 shows that the group reservation processes, which involves updating an itinerary saves time and money in the trip coordination.). Thus, combining Gove with Marcken furthers the interest taught in Gove, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Suzuki with Marcken and Gove because Suzuki teaches that utilizing hierarchal relationships to establish a privilege level promotes efficiency by decreasing rejected itineraries, requiring further iterations to be accepted (¶¶82-89 and ¶¶105-06). Thus, combining Suzuki with Marcken and Gove furthers the interest taught in Suzuki, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 9, Marcken and Gove teach “The computing system of claim 6” as shown above.
Marcken further teaches “a first [authority] level” and a second [authority] level”(¶31 defines “passenger group” as “a group of one or more passengers that have the same travel requirements and travel together for their entire trip.” ¶¶36-37 and ¶48 shows that the information of each member of the “passenger group” is entered via a single user interface. If a passenger wishes to have the authority to create a different itinerary, then that passenger must create their own “passenger group” Therefore, Marcken teaches two distinct levels of authority, passengers merely a member of a passenger group, and a passenger who is the leader or sole member of the passenger group, and therefore has the authority to enter destination information as shown in Fig. 4A-5.).
Marcken does not teaches that “the supplemental itinerary data is associated with a first threshold privilege level, and the itinerary modification data is associated with a second threshold privilege level.”
Gove teaches “the supplemental itinerary data is associated with a first [authority] level, and the itinerary modification data is associated with a second [authority] level” (Fig. 3 and ¶72, ¶76, and ¶80 shows that an individual can change their individual information, like adding payment information or changing time of arrival (i.e. “itinerary modification data”), without the approval of the group. Alternatively, Fig. 3 and ¶72 and ¶76 shows that an individual can suggest a new trip, including a new destination or window of dates (Fig. 2 and ¶¶61-62), “which will be voted on by the group or decided by the trip originator.” Therefore, making changes to the destination (i.e. “supplemental itinerary data”) requires a certain authority level (i.e. group vote/key person approval) and making changes to an individuals itinerary (i.e. “itinerary modification data”) requires another authority level (i.e. no authority from group).).
Gove does not teaches that “the supplemental itinerary data is associated with a first threshold privilege level, and the itinerary modification data is associated with a second threshold privilege level.”
Suzuki teaches “a first [authority] level” is “a first threshold privilege level” and “a second [authority] level” is “a second threshold privilege level” (Fig. 19 and ¶100 shows a social relation (i.e. “privilege”) level. ¶101 shows “The level of trip-related privilege may be determined in view of various conditions such as age, sex, family structure, or the like of the user.” ¶111 shows “a trip can be efficiently proposed by first providing a trip proposal to the user having the relatively high privilege.” Because the privilege level can be based on age, the privilege level becomes a threshold level (i.e. exceeding the threshold of the other’s age). Further, this threshold privilege level determines the authority level (i.e. an older person, with higher privilege, can discard a trip plan regardless of the younger person’s opinion; therefore, the older person has a higher authority level.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gove with Marcken because Gove teaches that enabling the user to update their itinerary in accordance with Gove enhances user experience (¶¶28-32 shows that the group reservation processes, which involves updating an itinerary saves time and money in the trip coordination.). Thus, combining Gove with Marcken furthers the interest taught in Gove, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Suzuki with Marcken and Gove because Suzuki teaches that utilizing hierarchal relationships to establish a privilege level promotes efficiency by decreasing rejected itineraries, requiring further iterations to be accepted (¶¶82-89 and ¶¶105-06). Thus, combining Suzuki with Marcken and Gove furthers the interest taught in Suzuki, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 10, Marcken, Gove, and Suzuki teach “The computing system of claim 9” as shown above.
Marcken does not teach that “updating the second multi-modal transportation itinerary further comprises:
identifying, by the computing system, the privilege level associated with the second user;
determining, by the computing system, whether the privilege level is above the first threshold privilege level or the second threshold privilege level; and 
updating, by the computing system, the second multi-modal transportation itinerary based, at least in part, on the determination of whether the privilege level is above the first threshold privilege level or the second threshold privilege level.”
Grove teaches
“identifying, by the computing system, the privilege level associated with the second user” (As discussed above regarding Claim 3, “Gove [¶¶29-30 and ¶78] teaches at least the following privilege levels: (1) the second user has a lower privilege level than the coordinator, (2) the second user could be identified as “key personnel,” or (3) having the privilege of providing feedback in the iterative process (which changes upon providing feedback).” In order to utilize the privilege level, the privilege level must be identified.);
“determining, by the computing system, . . . the privilege level . . .” (As discussed above regarding Claim 3, “Gove [¶¶29-30 and ¶78] teaches at least the following privilege levels: (1) the second user has a lower privilege level than the coordinator, (2) the second user could be identified as “key personnel,” or (3) having the privilege of providing feedback in the iterative process (which changes upon providing feedback).” In order to utilize the privilege level, the privilege level must be determined.); and
“updating, by the computing system, the second multi-modal transportation itinerary based, at least in part, on the determination of . . . the privilege level . . .” (As discussed above regarding Claim 3, “Gove [¶¶29-30 and ¶78] teaches at least the following privilege levels: (1) the second user has a lower privilege level than the coordinator, (2) the second user could be identified as “key personnel,” or (3) having the privilege of providing feedback in the iterative process (which changes upon providing feedback).” ¶¶29-30 and ¶78 show that the ability of the second user to update the second user’s itinerary is based the second user’s privilege level. ¶62 and Fig. 2 show that changes are “made” during the iterative process until the itinerary is selected. ¶72 show that users can make changes to their individual itinerary. Fig. 4 and ¶72 show that changes to the group itinerary can be suggested and approved via vote.).
Grove does not teach that “updating the second multi-modal transportation itinerary further comprises:
determining, by the computing system, whether the privilege level is above the first threshold privilege level or the second threshold privilege level” and 
“the determination of . . . the privilege level” includes “the determination of whether the privilege level is above the first threshold privilege level or the second threshold privilege level.”
Suzuki teaches that “updating the second multi-modal transportation itinerary further comprises:”
determining, by the computing system, whether the privilege level is above the first threshold privilege level or the second threshold privilege level” (Fig. 19 and ¶100 shows a social relation (i.e. “privilege”) level. ¶101 shows “The level of trip-related privilege may be determined in view of various conditions such as age, sex, family structure, or the like of the user.” ¶111 shows “a trip can be efficiently proposed by first providing a trip proposal to the user having the relatively high privilege.” Because the privilege level can be based on age, the privilege level becomes a threshold level (i.e. exceeding the threshold of the other’s age). Further, this threshold privilege level determines the authority level (i.e. an older person, with higher privilege, can discard a trip plan regardless of the younger person’s opinion; therefore, the older person has a higher authority level.) and 
“the determination of . . . the privilege level” includes “the determination of whether the privilege level is above the first threshold privilege level or the second threshold privilege level” (Fig. 19 and ¶100 shows a social relation (i.e. “privilege”) level. ¶101 shows “The level of trip-related privilege may be determined in view of various conditions such as age, sex, family structure, or the like of the user.” ¶111 shows “a trip can be efficiently proposed by first providing a trip proposal to the user having the relatively high privilege.” Because the privilege level can be based on age, the privilege level becomes a threshold level (i.e. exceeding the threshold of the other’s age). Further, this threshold privilege level determines the authority level (i.e. an older person, with higher privilege, can discard a trip plan regardless of the younger person’s opinion; therefore, the older person has a higher authority level.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gove with Marcken because Gove teaches that enabling the user to update their itinerary in accordance with Gove enhances user experience (¶¶28-32 shows that the group reservation processes, which involves updating an itinerary saves time and money in the trip coordination.). Thus, combining Gove with Marcken furthers the interest taught in Gove, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Suzuki with Marcken and Gove because Suzuki teaches that utilizing hierarchal relationships to establish a privilege level promotes efficiency by decreasing rejected itineraries, requiring further iterations to be accepted (¶¶82-89 and ¶¶105-06). Thus, combining Suzuki with Marcken and Gove furthers the interest taught in Suzuki, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is as follows:
US-20170109658-A1 (“Azhar”) shows utilizing a social networking system to coordinate group travel.
US-20140350979-A1 (“Paetzold”) shows a multi-model planning system which enables user to “re-plan” journey.
US-20160320195-A1 (“Liu”) shows long-term ride-sharing groups.
US-20160125559-A1 (“Shekou”) shows a trip planning platform that utilizes “content cards.”
US-20050033614-A1 (“Lettovsky”) shows a system and method for coordinating travel itineraries of multiple travelers to a single destination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARKER GOODMAN whose telephone number is (571) 272-5698. The examiner can normally be reached on Monday-Thursday from 9:30 AM ET to 6:00 PM ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman, can be reached at telephone number (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MATTHEW PARKER GOODMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628